Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
Withdrawn Rejections:
Applicant's amendments and arguments filed on 09/12//2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 1, 4-5, 10-11, 16-24 are pending and under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 10 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US20090246265) in view of Feldkamp et al. (US20080003273) and Muhammad et al. (US20080318905).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Stinchcomb et al. teaches compositions comprising opioids, opioid antagonists and prodrugs of the same, formulations comprising opioids, opioid antagonists and prodrugs of the same, and methods of using opioids, opioid antagonists and prodrugs of the same. One embodiment described herein relates to the transdermal administration of a buprenorphine and encapsulated naltrexone in an abuse-resistant formulation for treating and preventing diseases and/or disorders (abstract). Stinchcomb et al. teaches patch preparation comprising an impermeable backing layer (support), a matrix (plaster) layer under backing layer comprising oxycodone, adhesive polymer polyisobutylenes (rubber polymer according to applicant’s specification [0017]), adhesive, one or more penetration agents at amount of 0.1% to about 15%  by weight of the composition and non-limiting examples of penetration agents includes ethyl acetate, oleic acid, oleyl alcohol and isopropyl myristate; additional additive such as lubricant, emulsifying agents , fragrance, etc. (page 4-5, [0048-0051], page 11, [0104-0111];  Claims 1, 3, 15). Optionally diisopropanolamine is included (page 5, [0055]). In further embodiment, additional suitable adhesive polymer includes polyisobutylenes, acrylates, acrylic adhesive and silicone (page 11, [0105, 0111]). 

	Feldkamp et al. teaches a topical composition comprising a skin penetration enhancer such as heptane (claims 1-4), and a transdermal patch comprising a skin penetration enhancer (claims 18-19). Feldkamp et al. teaches compositions for reducing inflammation, and more particularly, to compositions comprising oleocanthal. The oleocanthal-containing compositions are particularly suitable for transdermal delivery.
The compositions may also be used in combination with personal care products, such as wipes and absorbent articles, and may be incorporated into transdermal patches (abstract). The penetration enhancer is from 0.01% to about 25% of the total composition (page 8, [0075]).
Muhammad et al. teaches the prodrugs described above may be used for topical administration for cutaneous or transdermal delivery. A cutaneous topical dosage form is valuable in that alkaline phosphatase is expressed in the skin, and thus with continuous exposure to site of burns or trauma, the enzyme will slowly release amounts of opioid analgesic sufficient to induce local analgesia, but without significant systemic exposure. Moreover, the intrinsic reduction of attractiveness to abusers provided by the APD prodrugs will enable such topical formulations to be widely prescribed without undue fear of promoting opioid abuse. Thus, creams, gels or ointments may be prepared with pharmaceutical excipients including thickening agents and penetration enhancers intended for topical administration. Compositions may range from 0.01 to 20% by weight of the prodrugs. Exemplary penetration enhancers are: d-pipertone and oleic acid; 1-menthone and oleic acid; 1-menthone and ethyl oleate; 1-menthone and benzyl alcohol; ethylene glycol and 1-menthone; benzyl alcohol and oleyl alcoholic; 1-menthone and cetyl alcohol; 1,3-butanediol and oleic acid; diethylene glycol monoethyl ether and 1-menthone; ethelyne glycol and oleic acid; isopropyl myristate; oleyl alcohol and 1-3, butandiol; 1-menthone and isopropyl butyrate; 1-menthone and 1,3-butanediol; n-hexane and oleic acid; menthone and methanol; methylnonenoic acid and n-hexane; oleyl alcohol and propylene glycol; methylnonenoic alcohol and dimethylacetamide, stearyl alcohol, oleyl alcohol, linoleyl alcohol, linolenyl alcohol, caprylic alcohol, decal alcohol, laurel alcohol, Propylene glycol, polyethylene glycol, ethylene glycol, diethylene glycol, triathlon glycol, ethoxy digkycol, dipropylene glycol, glycerol, propanediol, butanediol, pentanediol, hexanetriol 2-lauryl alcohol, myristyl alcohol, cetyl alcohol, capric acid, lauric acid, myristic acid, stearic acid, oleic acid, caprylic acid, valeric acid, heptanoic acid, pelagonic acid, caproic acid, isovaleric acid, neopentanoic acid, trimethyl hexanoic acid, neodecanoic acid, isostearic acid, neoheptanoic acid, neononanoic acid, isopropyl n-decanoate, isopropyl palmitate, octyldodecyl myristate, ethyl acetate, butyl acetate, methyl acetate, isopropyl n-butyrate, ethylvalerate, methylpropionate, diethyl sebacate, ethyl oleate, isopropyl n-hexanoate, isopropyl myristate, urea, dimethylacetamide, diethyltoluamide, dimethylformamide, dimethyloctamide, dimethyldecamide, 1-hexyl-4-methoxycarbonyl-2-pyrrolidone, 1-lauryl-4-carboxy-2-pyrrolidone, 1-methyl-4-carboxy-2-pyrrolidone, 1-alkyl-4-imidazolin-2-one, 1-methyl-2-pyrrolidone, 2-pyrrolidone, 1-lauryl-2-pyrrolidone, 1-hexyl-4-carboxy-2-pyrrolidone, 1-methyl-4-methoxycarbonyl-2-pyrrolidone, 1-lauryl-4-methoxycarbonyl-2-pyrrolidone, dimethylsulfoxide, decylmethylsulfoxide, N-cocoalkypyrrolidone, N-dimethylaminopropylpyrrolidone, N-tallowalkylpyrrolidone, N-cyclohexylpyrrolidone, 1-farnesylazacycloheptan-2-one, 1-geranylgeranylazacycloheptan-2-one, fatty acid esters of -(2-hydroxyethyl)-2-pyrrolidone, 1-geranylazacycloheptan-2-one, 1-dodecylazacycloheptane-2-one (Azone®), 1-(3,7-dimethyloctyl)azacycloheptan-2-one, 1-geranylazacyclohexane-2-one, 1-(3,7,11-trimethyldodecyl)azacyclohaptan-2-one, 1-geranylazacyclopentan-2,5-dione, 1-farnesylazacyclopentan-2-one, benzyl alcohol, butanol, pentanol, hexanol, octanol, nonanol, decanol, ethanol, 2-butanol, 2-pentanol, propanol, diethanolamine, triethanolamine; hexamethylenelauramide and its derivatives, benzalkonium chloride, sodium laurate, sodium lauryl sulfate; cetylpyridinium chloride, citric acid, succinic acid, salicylic acid. sylicylate Cetyltrimethyl ammonium bromide, tetradecyltrimethylammonium bromide; octadecyltrimethylammonium chloride; dodecyltrimethylammonium chloride, hexadecyltrimethylammonium chloride, Span 20, Span 40, Span 60, Span 80, Span 85, Poloxamer231, Poloxamerl82, Poloxamerl84), Brij 30, Brij 35, Brij 93, Brij 96, Span 99, Myrj45, Myrj51, Myrj52, Miglyol 840, glycholic, sodium salts of taurocholic, lecithin, sodium cholate, desoxycholic acids, D-limonene, α-pinene, β-carene, α-terpineol, terpinen-4-ol, carvol, carvone, pulegone, piperitone, Ylang ylang, menthone, anise, chenopodium, eucalyptus, limonene oxide, a-pinene oxide, cyclopentene oxide, 1,8-cineole, cyclohexene oxide, N-heptane, N-octane, N-nonane, N-decane, N-undecane, N-dodecane, N-tridecane, N-tetradecane, N-hexadecane and essential oils (e.g., tea tree oils). The prodrugs described above may be formulated in patches. Patch designs may include drug in adhesive matrix, micro liquid reservoir or multilayered liquid reservoir. Other compositions may include nano- or microparticulate suspensions in an adhesive matrix. The liquid reservoir patches may be designed such that the prodrug is reconstituted at the time of application. The reconstitution will simply involve breaking the barrier between drug substance and liquid reservoir and gently shaking the patch if warranted ([0142]). 
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Stinchcomb et al.  is that Stinchcomb et al.   does not teaches heptane, and the deficiency of  Stinchcomb et al.  is cured by Feldkamp et al. and Muhammad et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of  Stinchcomb et al. as suggested by Feldkamp et al. and Muhammad et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to include heptane together with ethyl acetate as penetration enhancer because heptane is suggested as suitable penetration enhancer as suggested by Feldkamp et al. and Muhammad et al. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since one or more penetration agents at amount of 0.1% to about 15% by weight of the composition and non-limiting examples of penetration agents including ethyl acetate in the transdermal patch as suggested by Stinchcomb et al., it is obvious for one of ordinary skill in the art to include heptane together with ethyl acetate as penetration enhancer and produce instant claimed invention with reasonable expectation of success. 
Regarding claim 1, 4-5, since prior arts teach the mixture of heptane and ethyl acetate as penetration enhancer, and one or more penetration enhancer at amount of 0.1% to about 15% by weight of the composition, therefore, each of ethyl acetate and heptane can be 0.01% to 15 as long as the total amount is no more than 15%. Thus, the amount of heptane from 0.01% to 15% and  the total amount of heptane and ethyl acetate at about 0.1% to about 15% are obvious and overlapped with claimed amount of about 15% to 35% and about 8% to about 25%. Furthermore, the amount of penetration enhancer is adjustable and optimizable through routing experimentation or under prior art condition. MPEP 2144.05. Under guidance from Feldkamp et al. teaching the amount of penetration enhancer at 0.01% to about 25%, it is obvious for one of ordinary skill in the art to have 0.01% to about 25% of penetration enhancer with reasonable expectation of success.
Regarding base material in claim 1, Stinchcomb et al.  teaches polyisobutylenes (rubber polymer according to applicant’s specification [0017]), medicament oxycodone, additive.
Regarding claim 18-21, Stinchcomb et al. teaches oleic acid, oleyl alcohol and isopropyl myristate.
Regarding claim 22, Stinchcomb et al. teaches diisopropanolamine.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 11, 16-17 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US20090246265) in view of Feldkamp et al. (US20080003273) and Muhammad et al. (US20080318905), as applied of the above 103 rejections for Claims 1, 4-5, 10 and 18-22, further in view of Mason (US20030082225), Kim et al. (US5505956), Chang et al. (US20040228802), Okada et al. (US20100092544),  R. Douglass (US6383511) and Nugent et al. (US20100330383).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Stinchcomb et al., Feldkamp et al. and Muhammad et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Mason teaches an intradermal patch having a permeable backing coated with a polyvinylpyrrolidone-based hydrogel and containing one or more local anesthetics. The patch is breathable, non-irritating upon application and removal, soothing, and sterile. The patch is useful for treating the pain associated with non-intact skin indications (abstract). The anesthetics includes oxycodone (page 4, [0044]), and the patch comprises penetration enhancers such as ethanol (page 11, [0135—0138]), bioadhesive polymers such as polyacrylate (page 11, [0133-0134]).
Kim et al. teaches A transdermal skin patch to adhere to a patient's skin, said skin patch comprising (1) a water-impermeable support or backing layer, (2) a liner, and between the two, (3) a multilayer laminate of from 2 to 5 adhesive layers, each of said adhesive layers comprising an oil-soluble drug, an adhesive resin, a penetration enhancer, a water-absorptive material and a lenitive agent, wherein each adhesive layer contains no water and has a different water absorption capacity in which the lowest layer which is to be contacted with the skin has the lowest water absorption capacity and the most upper layer in contact with the backing layer has the highest water absorption capacity, and the drug is ketoprofen present in an amount of 0.1 to 40% by weight. A transdermal skin patch to adhere to a patient's skin, said skin patch comprising (1) a water-permeable support or backing layer, (2) a liner, and between the two (3) a multilayer laminate having 2 to 5 adhesive layers, each of said adhesive layers comprising an oil-soluble drug, and adhesive resin, a penetration enhancer, a water-absorptive material and a lenitive agent, wherein each adhesive layer contains no water and has a different water absorption capacity in which the lowest layer which is to be contacted with the skin has the highest water absorption capacity and the most upper layer in contact with the backing layer has the lowest water absorption capacity and the drug is ketoprofen present in an amount of 0.1 to 40% by weight (claims 1-3).
	Chang et al. teaches Drug formulations having reduced abuse potential which contain one or more of (1) a bittering agent, (2) a bright deterrent/indicator dye and (3) fine insoluble particulate matter. The bittering agent and dye are in a form which does not affect proper administration of the drug, but the bittering agent creates a bitter side effect when the dosage form is crushed or chemically extracted and nasally, orally, buccally or sublingually administered and the dye produces a bright color when crushed and contacted. The fine insoluble particulate matter hinders extraction of the drug from the dosage form and, when crushed, can deter intravenous injection because of the presence of the insoluble particles or hinder injection by blocking an intravenous needle. The bright color of the dye, when extracted, also has a psychologically deterrent effect on intravenous abusers (abstract). The drug formulation is a patch and the bitter agent is denatonium benzoate (claims 1, 9 and 40). 
Okada et al. teaches an adhesive composition for patch, containing a rubber elastomer and a tackifier having a weight average molecular weight of 1200-2500, a patch having a support and an adhesive layer containing the composition, which is provided on at least one surface of the support, and a patch preparation having an adhesive layer containing a percutaneously absorbable drug (excluding bisoprolol). The tackifier is terpene resin or rosin resin (claims 1-2).
R. Douglass teaches A method of preventing or ameliorating pain from a surgically closed wound in a subject comprising topically applying a pharmaceutically acceptable drug formulation comprising a therapeutically effective dose of a local anesthetic or a pharmaceutically acceptable salt thereof on or adjacent to an exterior surface of the wound, wherein said pharmaceutically acceptable drug formulation is contained in a patch (claim 1). Backing films may be occlusive or permeable and are derived from synthetic polymers like polyolefin oils polyester, polyethylene, polyvinylidine chloride, and polyurethane or from natural materials like cotton, wool, etc. Occlusive backing films, Such as Synthetic polyesters, result in hydration of the outer layers of the stratum corneum while non-occlusive backings allow the area to breath (i.e., pro mote water vapor transmission from the skin Surface). More preferably the backing films are occlusive and comprised of a polyolefin oil (column 7, line 3-12). 

Nugent et al. teaches a process for forming a composite article composed of a gel with a support layer. The composite is formed by a gel-forming solution comprising of a polymeric material and a solvent, this gel-forming solution adsorbs onto a support layer (abstract). And the delivery of active agent is transdermal ([0043]). In certain applications it is desirable that the support layer is air-permeable. In other applications it may be desirably that the composite is provided with an air (oxygen) barrier layer. The support layer may be selected to be sufficiently impermeable and/or may be further coated or laminated with an oxygen barrier layer. The oxygen barrier layer or coating is preferably a polymer or copolymer of vinyl alcohol and may be selected from poly (vinyl chloride), poly(vinylidene dichloride), poly(vinylidene fluoride), poly(ethylene terephthalate), polymers and copolymers from acrylonitrile, aromatic polyamides, polyethylene naphthalenate, polyvinyl alcohol) and preferably ethylene-vinyl-alcohol copolymers and combinations and blends thereof ([0049]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Stinchcomb et al.  is that Stinchcomb et al.  do not expressly teach permeable support, denatonium benzoate, tackifiers terpene resin, polyester or polyurethane permeable support; polyamide coating on impermeable support. This deficiency in Stinchcomb et al. is cured by the teachings of Mason, Kim et al., Chang et al., Okada et al., R. Douglass and Nugent et al. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stinchcomb et al., as suggested by Mason, Kim et al., Chang et al., Okada et al., R. Douglass and Nugent et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace permeable backing for impermeable backing because this is simple substitution of one backing for another to obtain predictable results. MPEP 2143 states, it is prima facie obviousness for simple substitution of one known element for another to obtain predictable. Since Mason teaches a permeable backing for transdermal patch, and Kim et al. teaches both permeable backing and impermeable patch suitable for transdermal patch, it is obvious for one of ordinary skill in the art to replace permeable backing for impermeable backing and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have denatonium benzoate and tackifiers terpene resin in patch, polyester or polyurethane permeable support, polyamide coating on impermeable support because they are suitable for transdermal delivery in patch. MPEP 2144.07. Under guidance from Chang et al. teaching bitter agent denatonium benzoate for reduced abuse potential, Okada et al. teaching tackifier terpene resin in patch, R. Douglass teaching polyester or polyurethane permeable support; and Nugent et al. teaching polyamide coating on impermeable support; it is obvious for one for ordinary skill in the art to have denatonium benzoate and tackifiers terpene resin in patch, polyester or polyurethane permeable support, polyamide coating on impermeable support and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Declaration:
The Declaration under 37 CFR 1.132 filed 01/26/2022 is insufficient to overcome the rejection of claims 1, 4-5, 10-11, 16-24 upon Stinchcomb et al. (US20090246265) in view of Feldkamp et al. (US20080003273) and Muhammad et al. (US20080318905), Mason (US20030082225), Kim et al. (US5505956), Chang et al. (US20040228802), Okada et al. (US20100092544),  R. Douglass (US6383511) and Nugent et al. (US20100330383), as set forth in the last Office action because:  
Applicants argue about criticality of the range and unexpected results. 
In response to this argument: This is not persuasive. MPEP 716.02 (d), Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). MPEP 716.02 (d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). These data are not sufficient at least for the following two reasons. Firstly, those data in declaration is not commensurate in scope with the claim. Those data in declaration has certain percentage of ethyl acetate (4-10%) for the solvent from 15-35%, however, ethyl acetate can be from 0.1 to 25% in the claim 1; thus, the results of ethyl acetate are not in the whole claimed range. Secondly, applicants only have data for (1-3, 21.1%; 1-4, 26.1%; 1-5, 35.7%; 2-4, 22.4% (not 13.5% shown in declaration), 2-5, 19.9%; 2-6, 36%); thus, applicants do not have sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, for example, total amount of solvent 15%, 16%, 17%, 30%, 33% , 34%, etc. Therefore, no criticality of claimed range has been demonstrated and the 103 rejection is still proper.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to argument:
Applicants argue that criticality of the recited range from declaration.
In response to this argument: This is not persuasive. Since the declaration is fully addressed as not sufficient to overcome the 103 rejection, this argument based on the declaration is not sufficient to overcome the 103 rejection, either. Therefore, the 103 rejection is still proper.

Applicants argue that There is no motivation to modify the composition of Stinchcomb to include n-heptane as recited in claim 4 of Feldkamp
Independent claim 1, from which the remaining claims depend, recites that an amount of n-heptane is about 10 % to about 28 %. Stinchcomb is altogether silent as to n-heptane. Feldkamp recites n-heptane in claim 4 as part of a Markush group for a skin penetration enhancer. However, there it is well-understood in the art that n-heptane itself has poor skin penetration1, and thus, cannot reasonably be expected to
perform the function of a skin penetration enhancer. Consequently, despite the recitation of n-heptane in claim 4 of Feldkamp, one of ordinary skin in the art would not have been motivated to modify the composition of Stinchcomb to include n-heptane, nor would one of ordinary skin in the art have any reasonable expectation of success to make such a modification.
In response to this argument: this is not persuasive. Applicants simple misinterpreted the above 103 rejection. As clearly presented in the above 103 rejection, since heptane as clearly recognized as penetration enhancer, it is obvious to include heptane together with ethyl acetate as a mixture of ethyl acetate and heptane to perform the function of penetration enhancer, instead of heptane alone as penetration enhancer. Furthermore, power of penetration enhancer is only one factor for choice in the transdermal formulation, many other factors such as volatile and toxicity are also taken into consideration. For example, Tsuruta (Industrial Health, 1982, 20, 335-345) teaches Pentane and Benzene have better penetration than heptane, however, one artisan in the art would not use pentane (too volatile) or benzene (toxicity issue) as penetration enhancer. Therefore, the 103 rejection is still proper.

Applicants argue that Those of skill in the art would not have found it obvious to optimize the amount of n-heptane within the solvent in the claimed patch preparation
Even if, arguendo, one was sufficiently motivated to modify the composition of Stinchcomb using the disclosure of Feldkamp, to utilize the combination of ethyl acetate and n-heptane as a solvent at least for the reason that it was well-understood that n-heptane does not penetrate skin. Further, while after KSR the presence of a known result-effective variable could be a motivation to experiment to reach a workable product, the MPEP and In re Aller explicitly state that only result effective variables can be optimized. Experimentation to reach another workable product or process is not the same as optimizing a variable within a given process or product. Thus, the citation of KSR is not applicable in the instant case. Moreover, considering the understanding of those of ordinary skill in the art regarding the skin penetrability of h-heptane, one of ordinary skin in the art would have had no starting point, even accounting for the teachings of Feldkamp, to attempt to optimize the amount of n-heptane to
be used for modifying the composition of Stinchcomb. Consequently, even if arguendo, one attempted to use both ethyl acetate and n-heptane as a solvent (which Applicant does not concede) it would not have been obvious to one of ordinary skill in the art to optimize the amount of heptane within the claimed solvent.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, One of ordinary skill in the art would have been motivated to include heptane together with ethyl acetate as penetration enhancer because heptane is suggested as suitable penetration enhancer as suggested by Feldkamp et al. and Muhammad et al.; and  one or more penetration agents at amount of 0.1% to about 15%  by weight of the composition and non-limiting examples of penetration agents including ethyl acetate in the transdermal patch as suggested by Stinchcomb et al. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it is obvious for one of ordinary skill in the art to include heptane together with ethyl acetate as penetration enhancer and produce instant claimed invention with reasonable expectation of success. Since prior arts teach the mixture of heptane and ethyl acetate as penetration enhancer, and one or more penetration enhancer at amount of 0.1% to about 15% by weight of the composition, therefore, each of ethyl acetate and heptane can be 0.01% to 15 as long as the total amount is no more than 15%. Thus, the amount of heptane from 0.01% to 15% and  the total amount of heptane and ethyl acetate at about 0.1% to about 15% are obvious and overlapped with claimed amount of about 15% to 35% and about 8% to about 25%. Furthermore, the amount of penetration enhancer is adjustable and optimizable through routing experimentation or under prior art condition. MPEP 2144.05. Under guidance from Feldkamp et al. teaching the amount of penetration enhancer at 0.01% to about 25%, it is obvious for one of ordinary skill in the art to have 0.01% to about 25% of penetration enhancer with reasonable expectation of success. Regarding the argument about only result-effective variable can be optimized, it is argued that after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Thirdly, since Feldkamp et al. teaches heptane from 0.01% to about 25%, to have heptane from 0.01% to about 25% is obvious. Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANFENG SONG/Primary Examiner, Art Unit 1613